DETAILED ACTION
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 0608/2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Elected Species


    PNG
    media_image1.png
    87
    645
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    664
    693
    media_image2.png
    Greyscale

A search of the prior art did not show the elected species. As no claims where specifically drawn to applicants’ elected species in independent form, no claims have been indicated as allowable. Claims written in independent form which require all the limitations of the elected species along with any dependent claims which require all the limitations of the elected species would be allowable.  Under MPEP 803.02, the search was again expanded to find an examinable species.

Examinable Species
The examinable species is represented by Ruthenium(1+)


    PNG
    media_image3.png
    383
    376
    media_image3.png
    Greyscale

Ruthenium(1+) reads on applicants’ Formula 1 wherein M = Ru; n1 = 3; n2 = 0; A2a = polycyclic heteroaryl two nitrogen-containing ring system with three fused rings; X1-X4 = CR(s), R = H.   Ruthenium(1+) corresponds with claims 1-5, 13-20.  Claim 7-12 are withdrawn from further consideration as not reading on the examinable species.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3-5, 10 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Carlson (Inorganica Chimica Acta (1991) STN abstract).

Regarding Claims 1, 3-5, Carlson teaches Ruthenium(1+) which reads on applicants’ Formula 1(as detailed above) (per claim 1).
n1 = 3 (per claim 3)
X1-X4, R1-R4 = H; 3-1 (per claims 4-5)
Regarding Claim 10, Carlson teaches applicants’ Formula 1 (as discussed above). 
The limitations of dependent claim 10 are viewed as a recitation of the partial (n2 = 1 or 2) limitations of independent claim 1; however, the missing limitation (n2 = 0, L1 not present) is nonetheless applicable. Therefore, as the basis for dependent claim 10 is encompassed in rejected independent claim 1, the limitations of claim 10 are thus meet by the treatment of independent claim 1 (per claim 10).
	

Allowable Subject Matter I
Claims 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 The prior art of record fails to the claimed metals (per claim 2).
Allowable Subject Matter II
The following is a statement of reasons for the indication of allowable subject matter as applicants’ claims the devices of claims 13-15, 18-19.
The prior art of record teaches the compounds but fails to teach the claimed devices.
Claims 13-20 allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786